DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The preliminary amendment has been received and entered.
3.	Claims 25-35 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Streeper (US 2006/0205679) with Dey (Pharmacogn Rev (2014 Jul-Dec), vol. 8, no. 16, pp. 156-162) providing synonyms for “Nerium oleander”).
	Streeper teaches a method for topically treating the skin to improve skin conditions such as acne by applying cardiac glycosides such as oleandrin.  The treatment of a condition such as acne would improve the subject’s appearance; thus, it is a cosmetic improvement.  Streeper teaches that the oleandrin can be extracted from Nerium oleander (synonymous with N. indicum – see Dey, “Botanical Description” section).  The reference teaches that the composition can be formulated into a cream or lotion.  The reference teaches combining the oleandrin with moisturizing ingredients to moisturize (which softens) and heal skin.  The reference teaches that aloe is a useful moisturizing ingredient (see abstract, paragraphs 4, 9, 106, 108, 126, and 127, and claims).  
The reference does not specifically teach a single embodiment where the oleandrin is combined with the aloe.  However, the reference specifically teaches combining oleandrin with moisturizing ingredients and specifically teaches using aloe as a moisturizing ingredient.  As discussed in MPEP section 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. 

Thus, is not considered to be inventive to select aloe for combination with oleandrin.  An artisan of ordinary skill would have had a reasonable expectation that this combination would be successful.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the specific combination of aloe with oleandrin.  

The reference also does not specifically teach that the composition is formulated into an emulsion or ointment. However, these are well known forms for topical compositions and would be obvious to utilize when formulation the composition taught by the reference.
5.	Claims 25-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hebditch (WO 03/075862) with Dey (Pharmacogn Rev (2014 Jul-Dec), vol. 8, no. 16, pp. 156-162) providing synonyms for “Nerium oleander”).
	Hebditch teaches a method for cosmetically treating the skin by applying combinations of plant extracts selected from a group consisting of aloe and N. oleander.  The reference teaches that the N. oleander extract includes oleandrin (N. oleander is synonymous with N. indicum – see Dey, “Botanical Description” section).  The reference teaches that the composition can be used to moisturize (which softens) the skin (see page 5, lines 5-9; page 20-24, and claims).  
The reference does not specifically teach a single embodiment where the N. oleander extract with oleandrin is combined with the aloe.  However, the reference specifically allows for the selection of both of these ingredients for use in the composition.  Thus, an artisan of ordinary skill would have had a reasonable expectation that this combination would be successful.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the specific combination of aloe with the N. oleander extract with oleandrin.  

The reference also does not specifically teach that the composition is formulated into a cream, lotion, emulsion or ointment. However, these are well known forms for topical compositions and would be obvious to utilize when formulation the composition taught by the reference.

Double Patenting
6.	Applicant is advised that should claim 26 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  N. oleander is synonymous with N. indicum – see Dey, “Botanical Description” section.  Thus, claims 26 and 33 are drawn to the same subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,524,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘286 have overlapping subject matter with the current claims. US ‘286 claims a method of applying a cosmetic comprising an aloe and a cardiac glycoside aloe extract made by extracting Nerium oleander or Nerium indicium (see claims 1, 4, 7, 15, 18, 20, 21).

8.	No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655